Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 09/09/2021 and 12/23/2021 have been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-5, 7-14 and 16-19 of the US Patent No. 11,134,475 B2 (see the table below as an example).
Claims 1, 9 and 17 of the instant Application
Claims 1, 10 and 19 of the US Patent No. 11,134,475 B2 Patent
1. A method for Device to Device (D2D) communication, comprising:

generating, by a first D2D device, first Scheduling Assignment (SA) information, wherein the first SA information is used for a Semi-Persistent- Scheduling (SPS) service or a Semi-Persistent-Transmission (SPT) service, and the first SA information comprising information of a period of the SPS service or the SPT service, wherein the information of the period of the SPS service or the SPT service is an index of a period set, and the period set is pre-configured by a protocol; and 


transmitting, by the first D2D device, the first SA information to a second D2D device.



9. A method for Device to Device (D2D) communication, comprising: 

receiving, by a second D2D device, first Scheduling Assignment (SA) information, wherein the SA information is used for a Semi-Persistent-Scheduling 20 (SPS) service or a Semi-Persistent-Transmission (SPT) service, the first SA information comprising information of a period of the SPS service or the SPT service, wherein the information of the period of the SPS service or the SPT service is an index of a period set, and the period set is pre-configured by a protocol; 



acquiring, by the second D2D device, the first SA information; and 

acquiring, by the second D2D device, the information of the period of the SPS service or the SPT service from the first SA information.


17. A Device to Device (D2D) device, wherein the D2D device is a first D2D device and comprises:

a processor; and

a memory storing instructions, which, when executed by the processor, cause the processor to perform one or more actions, comprising:



generating first Scheduling Assignment (SA) information, wherein the first Scheduling Assignment (SA) information is used for a Semi-Persistent-Scheduling (SPS) service or a Semi-Persistent-Transmission (SPT) service, and the first SA information comprising information of a period of the SPS service or the SPT service, wherein the information of the period of the SPS service or the SPT service is an index of a period set, and the period set is pre-configured by a protocol; and


transmitting the first SA information generated by the generation module to a second D2D device.
1. A method for Device to Device (D2D) communication, comprising: 

generating, by a first D2D device, a data packet, the data packet being a data packet of a Semi-Persistent-Scheduling (SPS) service or a Semi-Persistent-Transmission (SPT) service, the data packet comprising first Scheduling Assignment (SA) information, and the first SA information comprising information of a period of the SPS service or the SPT service, wherein the information of the period of the SPS service or the SPT service is an index of a period set, and the period set is pre-configured by a protocol; 
and 

transmitting, by the first D2D device, the data packet to a second D2D device.



10. A method for Device to Device (D2D) communication, comprising: 

receiving, by a second D2D device, a data packet from a first D2D device, the data packet being a data packet of a Semi-Persistent-Scheduling (SPS) service or a Semi-Persistent-Transmission (SPT) service, the data packet comprising first Scheduling Assignment (SA) information, and the first SA information comprising information of a period of the SPS service or the SPT service, wherein the information of the period of the SPS service or the SPT service is an index of a period set, and the period set is pre-configured by a protocol; 

acquiring, by the second D2D device, the first SA information from the data packet; and 

acquiring, by the second D2D device, the information of the period of the SPS service or the SPT service from the first SA information.


19. A Device to Device (D2D) device, wherein the D2D device is a first D2D device and comprises: 

a processor; and 

a memory storing instructions, which, when executed by the processor, cause the processor to perform one or more actions, comprising: 

generating a data packet, the data packet being a data packet of a Semi-Persistent-Scheduling (SPS) service or a Semi-Persistent-Transmission (SPT) service, the data packet including first Scheduling Assignment (SA) information, and the first SA information comprising information of a period of the SPS service or the SPT service, wherein the information of the period of the SPS service or the SPT service is an index of a period set, and the period set is pre-configured by a protocol; and 

transmitting the data packet generated by the generation module to a second D2D device.

Claim 1 of instant application includes all of the limitations of claim 1 of the US Patent No. 11,134,475 B2, except “a data packet, the data packet being a data packet of a Semi-Persistent-Scheduling (SPS) service or a Semi-Persistent-Transmission (SPT) service, the data packet comprising”, and “the data packet” (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claim 1 of instant application a broader version of claims 1 of the US Patent No. 11,134,475 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the US Patent No. 11,134,475 B2.
Claim 2 of the instant application, is rejected because the limitations of claim 2 are included in claim 2 of the US PATENT NO. 11,134,475 B2.
Claim 3 of the instant application, is rejected because the limitations of claim 3 are included in claim 3 of the US PATENT NO. 11,134,475 B2.
Claim 4 of the instant application, is rejected because the limitations of claim 4 are included in claim 4 of the US PATENT NO. 11,134,475 B2.
Claim 5 of the instant application, is rejected because the limitations of claim 5 are included in claim 5 of the US PATENT NO. 11,134,475 B2.
Claim 6 of the instant application, is rejected because the limitations of claim 6 are included in claim 7 of the US PATENT NO. 11,134,475 B2.
Claim 7 of the instant application, is rejected because the limitations of claim 7 are included in claim 8 of the US PATENT NO. 11,134,475 B2.
Claim 8 of the instant application, is rejected because the limitations of claim 8 are included in claim 9 of the US PATENT NO. 11,134,475,640 B2.
Claim 9 of instant application includes all of the limitations of claim 10 of the US PATENT NO. 11,134,475 B2, except “a data packet, the data packet being a data packet of a Semi-Persistent-Scheduling (SPS) service or a Semi-Persistent-Transmission (SPT) service, the data packet including” and “the data packet” (emphasis added).
Nonetheless, the removal of said limitations from claim 9 of the instant application made the claim 9 of instant application a broader version of claim 10 US PATENT NO. 11,134,475 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 9 is not patentably distinct from claim 10 of the US PATENT NO. 11,134,475 B2, patent.
Claim 10 of the instant application, is rejected because the limitations of claim 10 are included in claim 11 of the US PATENT NO. 11,134,475 B2.
Claim 11 of the instant application, is rejected because the limitations of claim 11 are included in claim 12 of the US PATENT NO. 11,134,475 B2.
Claim 12 of the instant application, is rejected because the limitations of claim 12 are included in claim 13 of the US PATENT NO. 11,134,475 B2.
Claim 13 of the instant application, is rejected because the limitations of claim 13 are included in claim 14 of the US PATENT NO. 11,134,475 B2.
Claim 14 of the instant application, is rejected because the limitations of claim 14 are included in claim 16 of the US PATENT NO. 11,134,475 B2.
Claim 15 of the instant application, is rejected because the limitations of claim 15 are included in claim 17 of the US PATENT NO. 11,134,475 B2.
Claim 16 of the instant application, is rejected because the limitations of claim 16 are included in claim 18 of the US PATENT NO. 11,134,475 B2.
Claim 17 of instant application includes all of the limitations of claim 19 of the US PATENT NO. 11,134,475 B2, except “a data packet from a first D2D device, the data packet being a data packet of a Semi-Persistent-Scheduling (SPS) service or a Semi-Persistent-Transmission (SPT) service, the data packet comprising” and “the data packet” (emphasis added).
Nonetheless, the removal of said limitations from claim 17 of the instant application made the claim 17 of instant application a broader version of claim 19 US PATENT NO. 11,134,475 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 17 is not patentably distinct from claim 19 of the US PATENT NO. 11,134,475 B2, patent.
Claim 18 of the instant application, is rejected because the limitations of claim 18 are included in claim 2 of the US PATENT NO. 11,134,475 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645